           Case 2:20-cr-00361-KJD-VCF Document 52 Filed 08/05/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   DANIEL J. COWHIG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     daniel.cowhig@usdoj.gov
 6   Attorneys for the United States

 7                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                        Case No. 2:20-cr-361-KJD-VCF

10                 Plaintiff,                         STIPULATION TO CONTINUE THE
                                                      DEADLINE FOR THE UNITED
11         vs.                                        STATES’ RESPONSE TO [ECF No. 49]
                                                      AND [ECF No. 50], DEFENDANTS’
12   ADRIAN ANTONIO ANGUIANO                          MOTIONS TO SUPPRESS

13          and

14   JACKIE NOELANI PERREIRA,

15                 Defendants.

16

17                                        STIPULATION

18          The United States of America, through Christopher Chiou, Acting United States

19   Attorney, and Daniel J. Cowhig, Assistant United States Attorney, and the defendant

20   Adrian A. Anguiano, by and through his counsel, Heidi A. Ojeda, Assistant Federal Public

21   Defender, and defendant Jackie N. Perreira, by and through her counsel, Jason R.

22   Margolis, Esq., of Yampolsky & Margolis, stipulate and agree and jointly move this

23   Honorable Court to extend the deadline for the United States’ response to the defendants’

24

                                                  1
           Case 2:20-cr-00361-KJD-VCF Document 52 Filed 08/05/21 Page 2 of 4




 1   motions to Monday, August 9, 2021, with the defendants’ replies due 7 days after the filing

 2   of the response.

 3          The parties make this stipulation for good cause and not for the purposes of delay.

 4   Dated August 4, 2021

 5   Respectfully Submitted,

 6   CHRISTOPHER CHIOU                                RENE L. VALLADARES
     Acting United States Attorney                    Federal Public Defender
 7

 8   //s// Daniel J Cowhig                            //s// Heidi A Ojeda
     DANIEL J. COWHIG                                 HEIDI A. OJEDA
 9   Assistant United States Attorney                 Assistant Federal Public Defender
                                                      Counsel for Adrian A. Anguiano
10
     MACE J. YAMPOLSKY
11

12   //s// Jason R Margolis
     JASON R. MARGOLIS, Esq.
13   Yampolsky & Margolis
     Counsel for Jackie N. Perreira
14

15

16

17

18

19

20

21

22

23

24                                                2
            Case 2:20-cr-00361-KJD-VCF Document 52 Filed 08/05/21 Page 3 of 4




 1

 2

 3                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 4

 5   UNITED STATES OF AMERICA,                        Case No. 2:20-cr-361-KJD-VCF

 6                  Plaintiff,

 7          vs.

 8   ADRIAN ANTONIO ANGUIANO                          ORDER

 9          and

10   JACKIE NOELANI PERREIRA,

11                  Defendants.

12

13                                            ORDER

14   IT IS HEREBY ORDERED, based on the stipulation of the parties, that the deadline for

15   the United States’ response to the defendants’ motions, currently August 4, 2021, is hereby

16   extended to Monday, August 9, 2021, with the defendants’ replies due 7 days after the

17   filing of the response.

18   Dated August 5, 2021

19

20
                                               HONORABLE CAM FERENBACH
21                                             UNITED STATES MAGISTRATE JUDGE

22

23

24

                                                  3
           Case 2:20-cr-00361-KJD-VCF Document 52
                                               51 Filed 08/05/21
                                                        08/04/21 Page 4 of 4




 1                               CERTIFICATE OF SERVICE

 2   I certify that on November 30, 2020, I electronically filed the foregoing Stipulation to
     Continue the Deadline for the United States’ Response to [ECF No. 49] and [ECF No. 50],
 3   Defendants’ Motions to Suppress, with the Clerk of the Court by using the CM/ECF
     system.
 4

 5   Dated August 4, 2021

 6
                                              //s// Daniel J Cowhig_______________
 7                                            DANIEL J. COWHIG
                                              Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                4
